 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT

 7                               EASTERN DISTRICT OF CALIFORNIA

 8

 9    RUBEN TONY CERVANTES,                              Case No. 1:18-cv-00397-LJO-SAB (PC)
10                        Plaintiff,                     ORDER DENYING PLAINTIFF’S MOTION
                                                         TO PROCEED IN FORMA PAUPERIS AS
11             v.                                        MOOT
12    THE WHOLE DEPARTMENT OF                            (ECF No. 26)
      CORRECTIONS, et al.,
13
                          Defendants.
14

15            Plaintiff Ruben Tony Cervantes is a state prisoner proceeding pro se and in forma

16   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

17            Currently before the Court is Plaintiff’s motion to proceed in forma pauperis, filed on

18   December 19, 2019. (ECF No. 26.)

19            However, since Plaintiff’s previous motion to proceed in forma pauperis was granted on

20   March 27, 2018 and this action was dismissed with prejudice on February 20, 2019, Plaintiff’s

21   motion to proceed in forma pauperis, (ECF No. 26), is HEREBY DENIED as moot.

22
     IT IS SO ORDERED.
23

24   Dated:     December 23, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                        1
